United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 29, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-41534
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JUAN HERNANDEZ, also known as Juanito,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 1:05-CR-43-4
                       --------------------

Before KING, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Juan Hernandez was convicted of one charge of conspiracy to

possess more than five kilograms of cocaine with intent to

distribute and sentenced to serve 144 months in prison and a

five-year term of supervised release.    Hernandez argues on appeal

that the district court erred by denying his request for an

adjustment to his sentence based on his allegedly minor role in

the offense and that 21 U.S.C. § 841(a),(b) is unconstitutional

under Apprendi v. New Jersey, 530 U.S. 466 (2000).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-41534
                                 -2-

     Hernandez contends that he was significantly less culpable

than other participants in the underlying offense and that he

should have received a corresponding reduction to his sentence.

The district court’s conclusion that Hernandez was not entitled

to this adjustment is plausible in light of the record as a

whole.   See United States v. Villanueva, 408 F.3d 193, 203 & n.9

(5th Cir.), cert. denied, 126 S. Ct. 268 (2005).   Consequently,

Hernandez has not shown that he should receive relief on this

issue.   Hernandez’s contention that § 841 is unconstitutional is,

as he concedes, foreclosed.   See United States v. Slaughter, 238

F.3d 580 (5th Cir. 2000).

     Hernandez has shown no error in the district court’s

judgment.   Consequently, that judgment is AFFIRMED.